IN THE SUPREME COURT OF THE STATE OF DELAWARE


IN RE ZIMMER BIOMET                          §
HOLDINGS, INC. DERIVATIVE                    §     No. 304, 2021
LITIGATION,                                  §
                                             §     Court Below: Court of Chancery
                                             §     of the State of Delaware
                                             §
                                             §     C.A. No. 2019-0455

                             Submitted: May 25, 2022
                              Decided: June 16, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices constituting the Court en Banc.

                                     ORDER

        This 16th day of June 2022, the Court having considered this matter after oral

argument and on the briefs filed by the parties has determined that the final judgment

of the Court of Chancery should be affirmed on the basis of and for the reasons

assigned by the Court of Chancery in its Memorandum Opinion dated August 25,

2021.

        NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Court of Chancery be, and the same hereby is, AFFIRMED.


                                        BY THE COURT:


                                        James T. Vaughn, Jr.
                                         Justice